Exhibit 10.23

Memorandum of Agreement

Norwegian Shipbrokers’

Association’s Memorandum of Agreement for sale and purchase of ships. Adopted by

The Baltic and International Maritime Council (BIMCO) in 1956. Code-name
Saleform

1993. Revised 1966, 1983, and 1986/87

Dated: July 2007

Coal Glory Shipco LLC, guaranteed by Quintana Maritime Limited, both of the
Marshall Islands hereinafter called the Sellers, have agreed to sell, and Coal
Glory AS of Norway, hereinafter called the buyers, have agreed to buy

 

Name: MV Coal Glory    Classification Society/Class: American Bureau of Shipping
Built: 1.997    By: Hyundai Heavy Industries Co. Ltd, Ulsan, South Korea
Flag: Marshall Islands    Place of Registration: Majuro Call Sign: V7HZ8   
Grt/Nrt: 38,891/24,614 IMO Number: 9100102 Hereinafter called the Vessel, on the
following terms and conditions:

Definitions

“Banking days” are days on which banks are open both in the country of the
currency stipulated for the Purchase Price in Clause 1 and in the place of
closing stipulated in Clause 8.

“In writing” or “written” means a letter handed over from the Sellers to the
Buyers or vice versa, a registered letter, telex, telefax or other modern form
of written communication.

“Classification Society” or “Class” means the Society referred to in line 4.

“Bareboat Charter” means the bareboat charter for the Vessel between the Buyers
(as Owners) and the Sellers and Quintana Maritime Limited (as Charterers on a
joint and several basis) dated as of the date hereof.

 

  1. Purchase Price

US$ 34,500,00 (ThirtyFourMillionFiveHundredThousandUnitedStatesDollars)

 

  2. Deposit

No deposit shall be paid prior to delivery.



--------------------------------------------------------------------------------

  3. Payment

The said Purchase Price shall be paid in full free of bank charges to Sellers’
nominated account on delivery of the Vessel, but not later than 3 banking days
after the Vessel is in every respect physically ready for delivery in accordance
with the terms and conditions of this Agreement and Notice of Readiness has been
given in accordance with Clause 5.

 

  4. Inspections

a)* The Buyers have inspected and accepted the Vessel’s classification records.
The Buyers have also inspected the Vessel at/in                          on
                         2007 and have accepted the Vessel following this
inspection and the sale is outright and definte, subject only to the terms and
conditions of this Agreement.

 

  5. Notices, time and place of delivery

 

  a) The Sellers shall keep the Buyers well informed of the Vessel’s itinerary
and shall provide the Buyers with 14, 10, 5, and 3 days notice of the estimated
time of arrival at the intended place of delivery. When the Vessel is at the
place of delivery and in every respect physically ready for delivery in
accordance with this Agreement, the Sellers shall give the Buyers a written
Notice of Readiness for delivery.

  b) The Vessel shall be delivered and taken over safely afloat at a safe and
accessible port/berth/anchorage or at high sea in Seller’s option, but delivery
at high seas, if applicable, shall be subject to Buyer’s financiers’ approval.

Expected time of delivery: Between 20th June and 30th July 2007

Date of canceling (see Clauses 5 c), 6 b) (iii) and 14): 15th August 2007

 

  c) If the Sellers anticipate that, notwithstanding the exercise of due
diligence by them, the Vessel will not be ready for delivery by the canceling
date they may notify the Buyers in writing stating the date when they anticipate
that the Vessel will be ready for delivery and propose a new canceling date.
Upon receipt of such notification the Buyers shall have the option of either
canceling this Agreement in accordance with Clause 14 within 7 running days of
receipt of the notice or of accepting the new date as the new canceling date. If
the Buyers have not declared their option within 7 running days of receipt of
the Sellers’ notification or if the Buyers accept the new date, the date
proposed in the Sellers’ notification shall be deemed to be the new canceling
date and shall be substituted for the canceling date stipulated in line 61.

If this agreement is maintained with the new canceling date all other terms and
conditions hereof including those contained in Clauses 5 a) and 5 c) shall
remain unaltered and in full force and effect. Cancellation or failure to cancel
shall be entirely without prejudice to any claim for damages the Buyers may have
under Clause 14 for the Vessel not being ready by the original canceling date.



--------------------------------------------------------------------------------

  d) Should the vessel become an actual, constructive or compromised total loss
before delivery this Agreement shall be null and void

 

  6. Drydocking/Divers Inspection

Sellers warrant that the Vessel has not touched bottom or suffered any
underwater damage at any time whilst the Vessel has been in their ownership.

 

  7. Spares/bunkers, etc.

The Sellers shall deliver the Vessel to the Buyers with everything belonging to
her on board and on shore. All spare parts and spare equipment including spare
tail-end shaft(s) and/or spare propeller(s)/propeller blade(s), if any,
belonging to the Vessel at the time of inspection used or unused, whether on
board or not, shall become the Buyers’ property, but spares on order are to be
excluded. The Sellers are not required to replace spare parts including spare
tail-end shaft(s) and spare propeller(s)/propeller blade(s) which are taken out
of spare and used as replacement prior to delivery, but the replaced items shall
be the property of the Buyers. The radio installation and navigational equipment
shall be included in the sale without extra payment if they are the property of
the Sellers. Unused stores and provisions shall be excluded from the sale and be
retained by the Sellers.

The Sellers have the right to take ashore crockery, plates, cutlery, linen and
other articles bearing the Sellers’ flag or name, provided they replace same
with similar unmarked items. Library forms, etc., exclusively for use in the
Sellers’ vessel(s), shall be excluded without compensation. Captain’s, Officers’
and Crew’s personal belongings including the slop chest are to be excluded from
the sale, as well as the following additional items (including items on hire):

The Buyers shall not take over the remaining bunkers and unused lubricating oils
which shall remain the property of the Sellers in their capacity as Charterers.

 

  8. Documentation

The place of closing: Athens, Greece

In exchange for payment of the Purchase Price the Sellers shall furnish the
Buyers and the Buyers shall furnish the Sellers with delivery Documents as set
out in the list attached as Exhibit 1 to this Agreement.



--------------------------------------------------------------------------------

At the time of delivery the Buyers and Sellers shall sign and deliver to each
other a Protocol of Delivery and Acceptance confirming the date and time of
delivery of the Vessel from the Sellers to the Buyers.

At the time of delivery the Sellers shall hand to the Buyers a copy of the
classification certificate(s) which are no board the Vessel. A copy of any other
certificates, all plans, etc. which are on board the Vessel at the time of
delivery shall also be handed over to the buyers upon Buyers request at a
reasonable time. Copies of all technical documentation, which may be in the
Sellers’ possession shall be promptly forwarded to Buyers at their expense, if
they so request. The Sellers may keep the Vessel’s log books but the Buyers to
have the right to take copies of same. Originals of all technical documentation
regarding the Vessel shall remain on board the Vessel and shall be delivered to
the Buyers (as owners) on redelivery of the Vessel under the Bareboat Charter.

 

  9. Encumbrances

The Sellers warrant that the Vessel, at the time of delivery, is free from all
charters except for the Bareboat Charter, the Time Charter dated [x] with [y]
and any sub-charters, encumbrances, mortgages and maritime liens or any other
debts whatsoever. The Sellers hereby undertake to indemnify the Buyers against
all consequences of claims made against the Vessel which have been incurred
prior to the time of delivery.

 

  10. Taxes, etc.

Any taxes, fees and expenses in connection with the purchase and registration
under Buyers’ flag shall be for the Buyers’ account, whereas similar charges in
connection with the deletion of the Sellers’ title from the current register
shall be for the Sellers’ account.

 

  11. Condition on delivery

The Vessel with everything belonging to her shall be at the Sellers’ risk and
expense until she is delivered to the Buyers, but subject to the terms and
conditions of this Agreement she shall be delivered and taken over as she was at
the time of inspection, fair wear and tear excepted. However, the Vessel shall
be delivered at her current condition as it appears from the relevant class
certificates with her class maintained without condition/recommendation*, free
of average damage affecting the Vessel’s class, and with her classification
certificates and national and international certificates, as well as all other
certificates the Vessel had at the time of delivery. “Inspection” in this Clause
11, shall mean the Buyer’s inspection according to Clause 4 a).

*Notes, if any, in the surveyor’s report which are accepted by the
Classification Society without condition/recommendation are not to be taken into
account.



--------------------------------------------------------------------------------

  12. Name/markings

The Sellers will in their capacity as Charterers after delivery to Buyers under
this MoA and from Buyers to Charterers under the Bareboat Charter of this date
maintain the existing name of the vessel.

The Buyers undertake for the duration of the Bareboat Charter to maintain the
existing name of the Vessel and not to alter any funnel markings unless agreed
by the Sellers.

 

  13. Buyers’ default

Should the purchase price not be paid in accordance with Clause 3, the Sellers
have the right to cancel the Agreement, the Sellers shall be entitled to claim
further compensation for their losses and for all expenses incurred together
with interest.

 

  14. Sellers’ default

Should the Sellers fail to give Notice of Readiness in accordance with Clause 5
a) or fail to be ready to validly complete a legal transfer by the date
stipulated in line 61 the Buyers shall have the option of canceling this
Agreement provided always that the Sellers shall be granted a maximum of 3
banking days after Notice of Readiness has been given to make arrangements for
the documentation set out in Clause 8. If after Notice of Readiness has been
given but before the Buyers have taken delivery, the Vessel ceases to be
physically ready for delivery and is not made physically ready again in every
respect by the date stipulated in line 61 and new Notice of Readiness given, the
Buyers shall retain their option to cancel. Should the Sellers fail to give
Notice of Readiness by the date stipulated in line 61 or fail to be ready to
validly complete a legal transfer as aforesaid they shall make due compensation
to the Buyers for their loss and for all expenses together with interest if
their failure is due to willful act or proven negligence and whether or not the
Buyers cancel this Agreement.

 

  15. Buyers’ representatives

 

  16. Arbitration

Clause 30 (a) of Barecon 2001 shall apply.

Additional Clauses 17 and 18 herewith form an integral part of this Agreement.



--------------------------------------------------------------------------------

MV COAL GLORY

ADDITIONAL CLAUSES 17-18

TO MEMORANDUM OF AGREEMENT DATED

JULY 2007

 

  17. CHARTER

Upon the delivery of the Vessel under this Agreement, the Vessel shall
simultaneously be delivered back to the Sellers as Charterers under the Bareboat
Charter.

 

  18. NO BLACKLISTING

The Sellers confirm that to the best of their knowledge the Vessel is not
blacklisted by the Arab Boycott League in Damascus or any other country of
organization whilst the Vessel has been under their ownership.

 

For the Sellers:     For the Buyers:         Name:     Name: Title:     Title:

In consideration of the Buyers agreeing to purchase the Vessel from the Sellers
under this Agreement and the Sellers being our subsidiary, we, Quintana Maritime
Limited, hereby guarantee the correct fulfillment of the Sellers’ obligations
under this Agreement, including any obligations of the Sellers to pay damages to
the Buyers in accordance with the terms hereof.

 

   Name: Title: